Wheeler, J.
In describing the offence in the indictment, the words of the statute are strictly pursued. And it is well settled, that, in an indictment for an offence created by statute, it is, in general, sufficient to follow the words of the statute in describing the offence. There are certain exceptions to this rule; but the present ease does not come within them. The rule, and the exceptions, have been so frequently considered in former decisions, as to render their repetition here unnecessary. A reference to the cases will suffice. (The State v. West, 10 Tex. R. 555, and cases there cited; Welsh v. The State, 11 Tex. R. 368.) The case last cited is very much in point to the present. It was there held, that the averment and proof that the defendant knowingly cut the timber, upon the land of another, was sufficient to warrant a conviction. And the defendant’s oral admission of the fact, was held sufficient proof of the ownership of the land. It was not necessary for the State to make other proof of title in the alleged proprietor.
We are of opinion that the indictment was sufficient; and, consequently, that the Court erred in sustaining the defendant’s motion. The judgment is reversed and the cause remanded.
Reversed and remanded.